Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is response to the application filed on February 26, 2020.

Claims 21-38 are pending.


 
Claim Rejections - 35 USC § 102
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 21-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo et al (U.S. No. 2017/0091270).

 Regarding Claims 21 and 30, Guo et al teaches 
mining, by processing circuitry, web source content from each web source of a plurality of web sources ([0036] a platform is provided that acts to enrich organization data from multiple data sources.  Member data, data searches, web content mining); 
identifying, by the processing circuitry, a plurality of organizations, wherein identifying comprises, for each web source, deriving, from the respective web source content, prospect information for one or more organizations of the plurality of organizations ([0036] a platform is provided that acts to enrich organization data from multiple data sources.  Member data, data searches, web content mining, [0011] FIG. 6 is a diagram illustrating how member information can be used to identify an organization), 
wherein, for each organization, the prospect information comprises an organization name, applying a shallow neural network to perform vector mapping of word vectors of a plurality of terms derived from the respective web source content, using the word vectors ([0012] FIG. 7 is a flow diagram illustrating a method for enriching an organization name, [0007] FIG. 2  networking service, [0118] classify the sample search results and create the model for classifying the runtime search results.  Example supervised algorithms include Linear Support Vector Machine (SVM)), 

organization name field of a first record.  A web search is performed using the 
organization name, producing web search results.  A second plurality of features is extracted for each web search result in the set of web search results.  Each of the extracted second plurality of features for each web search result in the set of web search results is input into a supervised machine learning classifier to classify each of the web search results in the set of web search results as either containing an organization web address); 
ranking, by the processing circuitry, the plurality of organizations based at least in part on the scoring ([0113] classifier model 914) include rank in search results, and a 
root stemmed URL frequency score from the sample web search results 904); 
cross-referencing, by the processing circuitry, the organization name of each organization of the plurality of organizations with a plurality of client records within a transactional platform to determine a client relationship associated with each organization of at least one organization of the plurality of organizations ([0003] organization information can be used to enhance member profiles 
of individual members who have some relationship to the organization (e.g., 
employee)); and 
causing presentation of the prospect information, by the processing circuitry, to a user of a computing device, wherein the prospect information comprises, for at least one 
represent groupings/clusters of records pertaining to the same organization.  
Records 1402-1410 pertain to the same organization ("IBM"), even though the 
records are not identical.  Likewise, records 1412-1414 pertain to the same 
organization (Distribution Services) and records 1416-1418 pertain to the same 
organization).  The challenge is in determining when records actually 
do pertain to the same organization versus when the records pertain to 
different organizations despite some similarity with each other (e.g., same 
organization name, same address, etc.)).

Regarding Claims 22 and 31, Guo et al teaches plurality of social media feeds ([0007] FIG. 2 is a block diagram showing the functional components of a social networking service).

Regarding Claims 23 and 32, Guo et al teaches identifying, by the processing circuitry, a plurality of preferred social media feeds related to the user, wherein the plurality of web sources comprises the plurality of preferred social media feeds ([0007] FIG. 2 is a block diagram showing the functional components of a social networking service).

Regarding Claims 24 and 33, Guo et al teaches for each web source, applying, by the processing circuitry, natural language processing to the web source content to 

Regarding Claims 25 and 34, Guo et al teaches for each web source, extracting, by the processing circuitry, at least a portion of the plurality of terms from the web source content through one or more machine learning models (abstract, machine learning classifier to classify each of the web search).

Regarding Claims 26 and 35, Guo et al teaches discarding at least one of the plurality of organizations from consideration (fig. 14).

Regarding Claims 27 and 36, Guo et al teaches associating business information with each organization of at least one organization as a portion of the prospect information of each respective organization (fig. 14, [0161]    Various records 1400 may represent groupings/clusters of records pertaining to the organization.  
Records 1402-1410 pertain to the same organization ("IBM"), even though the 
records are not identical.  Likewise, records 1412-1414 pertain to the same 
organization (Distribution Services) and records 1416-1418 pertain to the same 
organization).

Regarding Claims 28 and 37, Guo et al teaches organizations related to the respective organization ([0161] Various records 1400 may represent groupings/clusters of records pertaining to the organization).

Regarding Claims 29 and 38, Guo et al teaches size of the respective organization, a geographic location of the respective organization, or a revenue of the respective organization ([0161] Various records 1400 may represent groupings/clusters of records pertaining to the organization).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISAAC M WOO/Primary Examiner, Art Unit 2163